Allowance
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Publication 2017/0242141 (Cotton) discloses 
migration of said seismic data in order to determine the positions of each source-receiver pair having contributed to the image of said subsoil of said zone of interest during said time of interest (“At step 515, the processing tool computes a set of migration index values. For example, the processing tool may calculate a set of migration index values for each time t in seismic trace 200, discussed with reference to FIG. 2, based on the velocity model, the location of the shot point of the seismic traces represented by graph 200, and the offset x.sub.r between the seismic source and the receiver for seismic trace 110, discussed with reference to FIG. 1, and the time t“ [0045] [0044][0010]);
and US Patent 10,088,588 (Zhang) teaches demigration, in the form of an inverse plot of seismic rays “Migration is the process of propagating, for example, a wavefield measured at a receiver location to a reflector located in the subsurface. Migration may also be applied to wavefields generated by a source. (Col 1, Ln 44),  “Demigration is considered the inverse of the adjoint process of migration. Demigration uses reflectivity to predict seismic data” (Col 2, Ln 48);
the prior art fails to teach or suggest the further inclusion of
a third step of applying a demigration of said seismic data in order to determine the positions of each source-receiver pair having contributed to the image of said subsoil of said zone of interest during said time of interest,
a fourth step of obtaining unprocessed traces from said earlier seismic acquisition for said source-receiver pair positions.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1 and 21 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857